Citation Nr: 0322688	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  02-09 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1992 to July 
1997.

This case is before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Montgomery, Alabama (hereinafter RO).


FINDINGS OF FACT

1.  VA has obtained all relevant available evidence necessary 
for an equitable disposition of the issue.

2.  The competent medical evidence does not show that the 
veteran has a bilateral hearing loss disability as measured 
by VA regulations.


CONCLUSION OF LAW

Bilateral hearing loss is not shown to have been incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1101, 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.385 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

During the pendency of this claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), codified in part at 38 
U.S.C.A. §§ 5103, 5103A, and implemented by regulation at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist 
claimants applying for veterans' benefits.  

These amendments were explained to the veteran and his 
representative in a statement of the case (SOC) dated in 
April 2002, in which the VA notified the veteran of the 
evidence and information that it would attempt to obtain on 
its own as well as the information and evidence that the 
veteran would have to obtain.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Furthermore, it informed the veteran 
and his representative of the evidence that it considered in 
reaching its decision as well as the reasons upon which it 
based its decision.  

After the veteran received the April 2002 SOC, he requested 
the certification of his appeal and the forwarding of his 
file to the Board.  He was notified that his file was 
transferred to the Board and that he could submit additional 
evidence to the Board.  The veteran, however, has not 
identified or submitted any further evidence pertinent to his 
claims.

The Board notes that the veteran received notice of the VCAA 
and has not identified any other evidence relevant to his 
claim.  In addition, there are no additional records to 
obtain.  The Board concludes, therefore, that VA has 
satisfied the VCAA requirements pertaining to the VA's duty-
to-notify and the duty-to-assist.  Accordingly, the Board can 
issue a final decision because all notice and duty-to-assist 
requirements have been fully satisfied, and, therefore, the 
appellant is not prejudiced by appellate review.  

II. Service Connection for a Hearing Loss Disability

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 
(2002).  There are some disabilities, however, including 
sensorineural hearing loss, for which service connection may 
be presumed if the disorder is manifested to a degree of 10 
percent or more within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).  Nevertheless, service connection for 
impaired hearing, shall not be established unless hearing 
status meets certain pure tone and speech criteria.  38 
C.F.R. § 3.385 (2002).

Under 38 C.F.R. § 3.385, for the purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. 

Applying these criteria to the instant case, the Board finds 
that the most recent audiometric findings obtained from a May 
2001 VA audiometric examination do not reflect the required 
thresholds for a finding of bilateral hearing loss under 38 
C.F.R. § 3.385 (2002).  Specifically, on the authorized 
audiological evaluation in May 2001, pure tone thresholds, in 
decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
20
20
LEFT
15
20
15
20
30

Average puretone threshold was 16 in the right ear and 21 in 
the left ear.  In addition, speech audiometry revealed speech 
recognition ability of 100 percent in the right ear and 96 
percent in the left ear.  

The VA examiner diagnosed the veteran with "normal hearing 
acuity bilaterally through 4,000 Hz."  The VA examiner also 
noted that the veteran had "[v]ery high frequency sensory 
neural hearing loss with minimal functional deficit."  

Although the veteran contends that he suffers from bilateral 
hearing loss, he has not presented or identified any 
additional evidence, including diagnostic studies or 
contradictory clinical evidence, indicating that he currently 
has a hearing loss disability for which service connection 
may be granted.  

The Board finds that the clinical evidence does not show that 
the veteran presently has a hearing loss disability as 
defined by VA regulations. 38 C.F.R. § 3.385 (2002).  The 
Board has considered the veteran's written arguments in which 
he asserts that he suffers from a hearing disability.  
Nevertheless, while the veteran is competent to report 
problems hearing, the objective audiometric examination 
reports cited above are more probative of the degree of his 
impairment than his own lay opinion, because the "assignment 
of disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

The Board also has considered the veteran's assertion that 
his service-connected tinnitus establishes his bilateral 
hearing loss under 38 C.F.R. § 3.385.  This claim, however, 
is simply not accurate, and, as stated above, is contradicted 
by the objective medical evidence of record.  

Because the medical evidence presented by the veteran does 
not show that the veteran suffers from a current hearing loss 
disability according to VA standards, it is insufficient to 
support a finding of service connection for bilateral hearing 
loss.  Heuer v. Brown, 7 Vet. App. 379, 386-87 (1995).  As a 
result, the Board finds that the probative weight of the 
"negative" evidence exceeds that of the "positive" evidence 
with respect to the claim for service connection for 
bilateral hearing loss thus warranting a denial of this 
claim.  Gilbert, 1 Vet. App. at 49.  

ORDER

Service connection for a hearing loss disability is denied.



	                        
____________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

